Exhibit 77(e)(1) SECOND AMENDMENT TO SUB-ADVISORY AGREEMENT ING SENIOR INCOME FUND This Second Amendment, effective as of September 15, 2007, amends the Sub-Advisory Agreement (the “Agreement”) dated the 1st day of August, 2003 between ING Investments, LLC, an Arizona limited liability company (the “Manager”), and ING Investment Management Co. (formerly, Aeltus Investment Management, Inc.), a Connecticut corporation (the “Sub-Adviser”) with regards to ING Senior Income Fund, a Series of ING Senior Income Fund. W I T N E
